Citation Nr: 0915850	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The issue of service connection for hemorrhoids is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.  


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of 
record is against a finding that the Veteran's sinus disorder 
is the result of his military service or any incident 
thereof.   

2.  The weight of the competent and probative evidence of 
record is against a finding that the Veteran's low back 
disorder is the result of his military service or any 
incident thereof.   


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

2.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low 
back disorder and a sinus disorder.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated in July 2004, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2004 VCAA letter, whereby the claimant was advised of 
the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The July 2004 VCAA letter further emphasized:  "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter]  

While the July 2004 notice letter did not include notice of 
the criteria for establishing disability ratings and 
effective dates for the claims on appeal, as per the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds that this lack of notice harmless because for the 
reasons explained below the claims are being denied and any 
issue as to the disability rating to be assigned and the 
effective date are moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and post-service private 
treatment records.  

The Veteran and his representative argue that a remand is 
required to obtain the claimant's outstanding service 
treatment records from August 1967 from the 71st Evacuation 
Hospital and Fort Lewis because these records would document 
the appellant's treatment following his in-service back 
injury.  The Board disagrees.  A review of the record on 
appeal shows that the RO has already requested and received 
all of the Veteran's available service treatment records 
which records include his August 1967 separation examination 
which is negative for complaints regarding a low back injury 
later that same month.  Moreover, neither the Veteran nor his 
representative has claimed that the appellant was 
hospitalized for treatment at these times and therefore 
clinical records would not be available.  Therefore, 
adjudication of his claim may go forward without a request 
for these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

The Veteran has not been afforded a VA medical examination 
relative to his low back disorder or his sinus disorder.  
However, no such examination is necessary.  As will be 
explained in detail below, the Veteran's complete service 
medical records have been obtained and they do not provide a 
basis for showing in-service incurrence of a low back 
disorder or a sinus disorder.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has a low back disorder and sinus 
disorder.  The record is missing critical evidence of that an 
event, injury, or disease occurred in service, McLendon 
element (2), and the Veteran's claims for service connection 
for a low back disorder and sinus disorder are being denied 
on that basis.  The outcome of these issues thus hinges on 
matters other than those which are amenable to VA examination 
and medical opinion.  Specifically, resolution of these 
claims hinges upon whether the Veteran had the claimed 
disorders, or injury which led to same, in service.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

As explained in greater detail below, the outcome of the 
claims of service connection for a low back disorder and a 
sinus disorder hinges on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disabilities and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of either a low back disease or injury or a sinus disease or 
injury.

Under the circumstances presented in this case, the Board has 
determined that a medical opinion is not necessary in the 
instant case.  

As will be discussed below, the Veteran's claim of 
entitlement to service connection for hemorrhoids is being 
remanded for a medical nexus opinion.  The Board is doing so 
because, unlike the low back disorder and sinus disorder 
issues which are being decided herein, there is a showing of 
injury or disease in service, which triggers the duty to 
obtain a nexus opinion.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined to exercise his option of a personal hearing. 

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008). The Veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claims, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113, 11137; 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As to the sinus disorder, the Veteran is currently diagnosed 
with sinusitis, rhinitis, and allergies.  See private 
treatment records from Detroit Medical Center dated from 
January 1991 to June 2002.  Hickson element (1) is satisfied. 

As to the low back disorder, the Veteran is currently 
diagnosed with grade-I anterolisthesis with disc bulge and a 
synovial cyst at L2-3 and L3-4 levels resulting in mild to 
moderate canal stenosis and neural foraminal narrowing status 
post L4-L5 decompression and fusion.  See private treatment 
records from R.F., M.D., dated from December 2003 to January 
2004.  Hickson element (1) is satisfied. 

With respect to element (2), in-service incurrence of disease 
and injury, the Board will address each in turn.  

As to the sinus disorder, the Veteran's service medical 
records, including the August 1967 separation examination, 
are pertinently negative for any treatment for or diagnosis 
of a sinus disorder.  Moreover, the Veteran does not claim 
and the record does not show that the claimant sustained a 
sinus injury in-service.  As will be discussed in greater 
detail below, the first evidence of medical treatment 
concerning the Veteran's sinus disorder is from 1991; more 
than two decades after service.  

Hickson element (2) is therefore not met as to the sinus 
disorder, and the claim fails on this basis alone.  

As to the low back disorder, concerning in-service disease, 
the Veteran's service medical records, including the August 
1967 separation examination, are pertinently negative for any 
treatment for or diagnosis of any disease of his lumbosacral 
spin.  Moreover, there is no medical evidence of arthritis of 
the lumbosacral spine in the one year presumptive period 
after service.  See 38 C.F.R. § 3.309(a) (2008).  In fact, 
there is no indication of the Veteran's diagnosis with the 
condition until December 2003, more than 26 years after his 
separation from active duty in August 1967.  In-service 
incurrence of disease is therefore not shown.

Concerning in-service injury of the Veteran's low back, the 
Veteran contends that he injured his back when he fell 
approximately 15 feet from a medical helicopter and landed on 
his "hind section" in Vietnam in August of 1967.  The 
Veteran further claims that he received treatment for the 
injury to his back on or about August 20, 1967, and August 
23, 1967, and that, upon separation, the medical examiner 
determined that several of the Veteran's vertebrae were 
impacted as a result of the claimed fall.  See e.g. the 
Veteran's May 2005 and September 2005 statement.  However, 
there is no record that the Veteran complained of or received 
treatment for his low back in service, and the Veteran's 
August 1967 separation examination (approximately one week 
after the claimed fall) reflects that the Veteran denied any 
recurrent back pain.

In making its determination as to whether the Veteran 
sustained an in service injury to the low back, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

In particular, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Recently, in Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
[Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person].  

In essence, the Veteran's case rests of his own statements 
that he sustained a low back injury in service.  The Board 
has considered those statements.  In this regard, the Board 
notes that while the Veteran is certainly competent to report 
as to his in-service experiences and symptoms (i.e. that he 
fell from medical helicopter and subsequently experienced low 
back pain), but competent medical evidence is required for 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007), see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, the Board fins that his statements are 
outweighed by the lack of objective evidence of low back 
problems until decades after service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the Veteran].

As will be discussed in greater detail below, the first 
medical treatment concerning the Veteran's low back disorder 
is from 2003; more than 26 years after the claimed in-service 
injury.  

Hickson element (2) is therefore not met as to the low back 
disorder, and the claim fails on this basis alone.  

For the sake of completeness, the Board will also briefly 
address Hickson element (3), medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].  

Moving on to Hickson element (3), medical nexus, there is no 
competent evidence of record that establishes a causal 
relationship between the Veteran's currently diagnosed low 
back disorder and/or sinus disorder and his military service.  

The Board notes the Veteran's assertion that R.D.F., M.D. 
stated that the Veteran " . . .had a bad fall in 1968."  
See the Veteran's April 2006 VA Form 9 and a January 2004 
private treatment records from R.D.F., M.D.  The Veteran also 
claims this current sinus disorders were caused by his 
service. 

However, the Board notes that the Veteran's self-reports of 
in-service injury are duplicative of his prior contentions.  
The fact that such reports have been made part of medical 
records does not provide a medical nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The Board notes that the Veteran was a medical corpsman 
during his service.  However, the Board also notes that 
during the three decades since his separation from service he 
has not been employed in the medical field.  Therefore, the 
Board finds that his medical experience is extremely limited.  

In any event, the Veteran's statement as to medical matters 
is not merely a lay opinion which the Board may disregard as 
not probative.  Compare Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) [lay persons without medical training they 
are not competent to attribute symptoms to a particular cause 
or to otherwise comment on medical matters such as diagnosis] 
with Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

With the above criteria in mind, the Board finds that without 
any supporting competent medical evidence, the statements 
offered by the Veteran are not competent medical evidence and 
do not serve to establish medical nexus.  See Voerth v. West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].  

The Board places far greater probative value on the 
pertinently negative service medical records than it does on 
the more recent statements of the Veteran, made in connection 
with his claim for monetary benefits from the government.  
See Curry, supra [contemporaneous evidence has greater 
probative value than history as reported by the Veteran]; see 
also Pond v. West, 12 Vet. App. 341, 346 (1999) [the self 
interest of a claimant, including a medical professional, may 
affect the credibility of testimony].  Such records are more 
reliable, in the Board's view, than the Veteran's unsupported 
assertion of events now over three decades past.  See also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

Although, as noted above, the Veteran received a limited 
amount of medical training during service, he received no 
further medical education, and he appears not to have been 
certified in any medical field.  He has no medical experience 
outside of the service.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

Moreover, while the Veteran has been afforded ample 
opportunity to furnish medical nexus evidence to VA, no 
competent evidence of medical evidence has been submitted.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim of entitlement to VA benefits].  

The Veteran appears to contend that his low back disorder and 
sinus disorder began in service and continued thereafter.  
The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth, 13 Vet. App. at 120-121 [there must be 
medical evidence on file demonstrating a relationship between 
the Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Specifically, there is no competent 
medical evidence that the Veteran was diagnosed with or 
treated for a low back disorder or a sinus disorder for more 
than two decades after his separation from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the Veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].   

In essence, the Veteran's claims rest on his own recent 
statements that his current low back disorder and sinus 
disorder are a direct result of service.  However, his 
statement is outweighed by the lack of objective evidence of 
a low back disorder and sinus disorder for decades after 
service.  See Curry and Forshey, both supra.  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3) is not met and the Veteran's 
claims fail on that basis.

In summary, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
a low back disorder and sinus disorder, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  The benefits sought on appeal are denied.


ORDER

Entitlement to service connection for a sinus disorder is 
denied.  

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

As to entitlement to service connection for hemorrhoids, the 
Veteran's August 1967 separation examination documents a 
problem with hemorrhoids at that time.  Post-service, private 
medical records starting in 1983 document the Veteran's 
continued problems with hemorrhoids.  Moreover, the Veteran 
claims that he has had a problem with hemorrhoids since 
service.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, in order to fulfill its statutory 
duty to assist the Veteran in the development of his claim, 
VA is to obtain a medical opinion as to whether there is a 
nexus between the claimed disability and his active service.  
See Charles, supra; see also McLendon, supra.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Veteran and 
ask that he identify all sources of 
treatment concerning his hemorrhoids 
since service.  VBA should attempt to 
associate with the Veteran's VA claims 
folder any such treatment records not 
already obtained.  Efforts to obtain 
these records should be memorialized in 
the Veteran's VA claims folder.

2.  VBA should arrange for the Veteran to 
be physically examined.  The examiner 
should review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether it is 
as likely as not that his hemorrhoids are 
the result of his service.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

3.  After undertaking the above 
development, the AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also see 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

4.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA 
should then readjudicate the Veteran's 
claim of entitlement to service 
connection for hemorrhoids.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


